Citation Nr: 9918191	
Decision Date: 06/30/99    Archive Date: 07/07/99

DOCKET NO.  95-30 828	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center
in Fargo, North Dakota


THE ISSUES

1. Entitlement to an increased rating for left peroneal nerve 
disability (to include varus deformity of the left foot), 
currently evaluated as 20 percent disabling. 

2. Entitlement to an increased rating for bilateral varicose 
veins, currently evaluated as 10 percent disabling. 

3. Entitlement to a total rating based upon individual 
unemployability due to service-connected disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Alberto H. Zapata, Counsel


INTRODUCTION

The veteran served on active duty from October 1951 to April 
1955.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 1995 rating decision of the Department 
of Veterans Affairs (VA) Medical and Regional Office Center 
(M&ROC) in Fargo, North Dakota.  This case was previously 
remanded by the Board in October 1997 in order to schedule 
the veteran for a personal hearing before a Member of the 
Board.  Subsequently, a letter from the veteran waiving his 
right to such a hearing was received in October 1997.  
Accordingly, appellate review of the case can now proceed.

The Board notes that in his January 1995 statement in support 
of his claim the veteran stated that he had developed 
arthritis in both legs, including severe arthritis of the 
left leg and knee.  The veteran stated that he believed that 
his arthritis and spinal condition were related to his 
service-connected disabilities.  These issues have not yet 
been adjudicated by the M&ROC.  This matter is referred to 
the M&ROC for appropriate action.

The issue of entitlement to a total rating based upon 
individual unemployability due to service-connected 
disability will be addressed in the remand portion of this 
decision.

FINDINGS OF FACT

1.  The veteran's left peroneal nerve disability (to include 
varus deformity of the left foot) is currently manifested by 
symptoms productive of no more than severe incomplete 
paralysis of the left peroneal nerve.

2.  The veteran's varicose vein disability is currently 
manifested by varices of both lower extremities, mild 
tortuosity in the left medial calf region, bilateral varices 
along the great saphenous vein measuring 2 centimeters in 
diameter or less, and nontender non-keloid scars of the left 
popliteal and anterior tibial region productive of no more 
than moderately severe impairment. 


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent 
for left peroneal nerve disability have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. § 4.124a, 
Diagnostic Code 8522 (1998).

2.  The criteria for a 30 percent evaluation for bilateral 
varicose veins have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. § 4.104, Diagnostic Code 7120 (1997, 
1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Increased ratings

As a preliminary matter, the Board finds that the veteran's 
claims for increased evaluations are plausible and capable of 
substantiation, and thus well grounded within the meaning of 
38 U.S.C.A. § 5107(a); see Proscelle v. Derwinski, 2 Vet.App. 
629 (1992) (a claim of entitlement to an increased evaluation 
of a service-connected disability generally is a well-
grounded claim).  When a veteran submits a well-grounded 
claim, VA must assist him in developing facts pertinent to 
that claim.  38 U.S.C.A. § 5107(a).  The Board is satisfied 
that all relevant evidence has been obtained regarding the 
veteran's claims and that no further assistance to the 
veteran with respect to these claims is required to comply 
with 38 U.S.C.A. § 5107(a).

In accordance with 38 C.F.R. §§ 4.1, 4.2, and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the 
medical records and all other evidence of record pertaining 
to the history of the disabilities at issue.  The Board has 
found nothing in the historical record which would lead to 
the conclusion that the current evidence of record is not 
adequate for rating purposes.  The Board is of the opinion 
that this case presents no evidentiary considerations which 
would warrant an exposition of the remote clinical histories 
and findings pertaining to the disabilities for which the 
veteran seeks an increased evaluation.  Where service 
connection has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55 (1994).

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (1998).  The Rating 
Schedule is applied to the specific evidence contained in the 
veteran's claims file bearing in mind that the ratings 
represent the average impairment in earnings capacity 
resulting from the veteran's original in-service injury and 
its residuals in civil occupations.  38 C.F.R. § 4.1.

A.  Left peroneal nerve disability (to include varus 
deformity of the left foot)

The veteran's left peroneal nerve disability (to include 
varus deformity of the left foot) is rated under the 
diagnostic code pertaining to paralysis of the 
musculocutaneous nerve (superficial peroneal) and currently 
assigned a 20 percent disability evaluation equating to 
severe incomplete paralysis.  

Pertinent medical evidence includes an April 1995 VA 
compensation and pension examination report for miscellaneous 
neurological disorders.  The concluding diagnosis from that 
examination was incomplete left peroneal palsy.  

At his November 1995 personal hearing, the veteran testified 
that he suffered from drop foot which caused him to trip on 
uneven surfaces.  He also affirmed that in the past he 
required the use of a drop-foot brace and that his left leg 
disability impaired his ability to drive and navigate stairs.  

The report from the veteran's January 1996 VA neurological 
evaluation report states he had been evaluated on two 
occasions in the past for his left peroneal nerve and foot 
drop and that VA examiners assessing the veteran found no 
foot drop.  The examiner found that the veteran did exhibit 
some "give away" weakness, however, no paralysis or 
significant weakness was found.  This neurological 
examination resulted in diagnosis of lumbar stenosis with 
radiculopathy and peripheral neuropathy requiring further 
evaluation.

At his September 1996 VA orthopedic examination of the feet, 
the veteran complained of occasional stumbling related to the 
left when walking upon uneven ground.  However, the examiner 
made no diagnosis other than that related to the veteran's 
varicose veins.

Varicose vein examination also performed in September 1996 
resulted in findings of absent Achilles reflex, bilaterally, 
ability to heel-toe with difficulty on the left side, and 
neurological deficits about the dorsal and plantar aspects of 
the left foot and the lateral aspect of the distal lower 
extremity.  Diagnoses included incomplete left peroneal nerve 
palsy (some weakness of dorsiflexion of the left foot).  

Also associated with the claims file are private medical 
records from White Earth Public Health.  Those records 
contain a finding of a left foot pain secondary to hammertoe 
deformities and bilateral foot pain.

A VA podiatry examination was performed in May 1997 which 
resulted in a diagnosis of left foot varus secondary to left 
foot nerve damage.  

Further evaluation of the veteran's feet was performed in 
June 1998.  That examination revealed no findings specific to 
the left peroneal nerve.  X-rays of the left foot taken in 
June 1998 showed no bony abnormalities of either foot.  

According to the report from the VA neurological examination 
performed in June 1998, the veteran complained of pain and 
numbness of the left lateral aspect of the left leg, 
including the four smaller toes of the left foot; the veteran 
reported that he could move his left foot.  Left peroneal 
nerve injury and abnormality of the left popliteal space, of 
indeterminate etiology were diagnosed.  

Under diagnostic code 8522, the rating for paralysis of the 
superficial peroneal nerve hinges upon whether such paralysis 
is complete or incomplete.  Complete paralysis of that nerve, 
with eversion of the foot weakened, warrants a 30 percent 
rating.  For incomplete paralysis, as in the case of the 
veteran, the level of disability is rated based upon 
determinations of mild, moderate, or severe impairment.  A 20 
percent evaluation is warranted when it is determined that 
severe impairment is shown; a 10 percent evaluation is 
warranted for moderate impairment.  Mild impairment is deemed 
noncompensably disabling.  38 C.F.R. § 4.124a, Diagnostic 
Code 8522.  

In order for an increased rating to be warranted in the 
veteran's case, complete paralysis of the superficial 
peroneal nerve must be shown given that he is already 
evaluated at the maximum for incomplete paralysis of that 
nerve, 20 percent (severe incomplete paralysis).  After 
review of the extensive clinical evidence of the veteran's 
left leg disability, the Board is of the opinion that such 
complete paralysis has not been shown.  The April 1995 
neurological evaluation noted above resulted in a diagnosis 
of incomplete left peroneal palsy.  Evidence added to the 
claims file since that time does not show that the veteran 
has developed complete paralysis.  The January 1996 VA 
neurological examination resulted in findings of no paralysis 
or significant leg weakness.  Subsequent examinations have 
not shown further deterioration of the peroneal nerve.  The 
Board therefore concludes that the 20 percent evaluation 
currently assigned accurately compensates the veteran for his 
symptoms.  

B. Bilateral varicose veins

The veteran's bilateral varicose veins were rated as 
noncompensably disabling until August 1976 when the 
compensation level was increased to 10 percent.  Except for 
intervening temporary total ratings, the 10 percent rating 
has been confirmed and continued since that time.  

The record reveals that the veteran had multiple left leg 
vein ligation surgeries, but no right vein stripping was 
performed.

April 1995 VA examination of the veteran's veins revealed 
subjective complaints of tenderness of left lower leg 
varicose veins.  The veteran described his symptoms as 
"jolt-like" pain occurring with various activities such as 
walking, sitting, and standing.  The examiner observed that 
the veteran had cool feet.  Left leg varicose veins, status 
post varicose vein surgery (stripping four times) was 
diagnosed.

At his November 1995 personal hearing, the veteran testified 
that he could not walk more than one block without 
experiencing increased pain and swelling above the knees; 
pain was also said to affect the calves, thighs, and feet.  
He testified that his left leg symptoms were more severe than 
the right.  He stated that he took Tylenol for pain and 
needed to elevate his legs multiple times per day.  He stated 
that he could achieve only 4-5 hours of sleep due to leg 
pain.

January 1996 VA general medical examination revealed varices 
of both lower extremities with some mild tortuosity in the 
left medial calf region.  Varices along the great saphenous 
vein for both legs were noted to be 2 centimeters or less.  
Spider varices of the left thigh were seen which were found 
to be not tender nor tortuous.  No ulceration, sacculation, 
or notable edema was found.  The examiner diagnosed varicose 
veins (left worse than right).  

The report from the September 1996 VA evaluation of the 
veteran's varicose veins states that the veteran complained 
of pain and aching in the upper calf region and behind his 
left knee, with swelling and muscle spasms upon walking.  
Objective findings included healed non-tender non-keloid 
scars of the left popliteal and anterior tibial region.  
Superficial non-tender non-tortuous varices of the anterior 
left lower extremity were observed.  The veteran's left leg 
skin was noted to be cool.  The examiner diagnosed, inter 
alia, varicose veins, status post stripping times four.  

November 1996 examination of the disability at issue showed 
scars consistent with the findings of the prior VA 
examination.  The examiner noted that there was palpable 
reactive tenderness inferior to a scar of the left popliteal 
space (described as soft tissue with some adjacent small 
varices.  Bilateral varicose veins, status post stripping of 
the left, was diagnosed.

At his December 1996 VA examination, the veteran complained 
of burning pain affecting his left knee and ankle which was 
aggravated by standing and walking; the veteran claimed to 
only be able to walk less than one block due to the pain.  
Right leg excoriation below the knee and left leg anterior 
ulcerations (2 centimeters and 1 millimeter) were noted.  
Sacculation and distortion (left worse than right) was 
observed; the affected left leg regions were the pre-tibial 
and popliteal areas.  No pitting edema was found.  The skin 
temperature of the feet was noted to be cool.  No deep venous 
thrombi were found and the examiner noted that the veteran 
showed minimal decreased competency of the superficial right 
veins as well as with respect to the right popliteal vein; 
left superficial veins were not well visualized due to 
previous stripping.  The veteran had competent valves, 
bilaterally, with the possible exception of the right 
popliteal vein.  The examiner diagnosed varicose veins of the 
left leg, status post stripping.  

The veteran was again examined for his varicose vein 
disability in June 1998.  The examiner diagnosed varicose 
vein disease (left greater than right) with no evidence of 
current swelling.

During the pendency of this appeal, VA revised the criteria 
for diagnosing and evaluating disabilities of the 
cardiovascular system.  62 Fed. Reg. 65,207 (1997).  These 
regulatory changes became effective on January 12, 1998.  The 
new criteria for evaluating cardiovascular disabilities are 
now codified at 38 C.F.R. § 4.104 (1998).  

Under the provisions of the Rating Schedule in existence 
before January 12, 1998, a 10 percent rating requires 
moderate bilateral or unilateral varicose veins with 
varicosities of the superficial veins below the knees with 
symptoms of pain or cramping on exertion.  38 C.F.R. § 4.104, 
Diagnostic Code 7120 (1997).  For moderately severe varicose 
veins involving superficial veins above and below the knee, 
with varicosities of the long saphenous, ranging in size from 
1 to 2 cm. in diameter, with symptoms of pain or cramping on 
exertion, and with no involvement of the deep circulation, a 
20 percent rating is warranted for unilateral manifestations 
and a 30 percent rating is warranted for bilateral 
manifestations.  Severe varicose veins involving superficial 
veins above and below the knee, with involvement of the long 
saphenous, ranging over 2 cm. in diameter, marked distortion 
and sacculation, with edema and episodes of ulceration and no 
involvement of the deep circulation, warrants a 40 percent 
rating for unilateral manifestations and a 50 percent rating 
for bilateral manifestations.  Where a severe form of 
varicose veins is shown, with secondary involvement of the 
deep circulation, as demonstrated by Trendelenburg's and 
Perthe's tests, with ulceration and pigmentation, the 
disability is to be rated as pronounced and a 50 percent 
rating is warranted for unilateral manifestations and a 60 
percent rating for bilateral manifestations.  Id.

Under the rating criteria currently in effect, a 10 percent 
evaluation is warranted for varicose veins manifested by 
intermittent edema of the extremity or aching and fatigue in 
the leg after prolonged standing or walking, with symptoms 
relieved by elevation of the extremity or compression 
hosiery; a 20 percent rating is warranted for persistent 
edema, that is incompletely relieved by elevation of the 
extremity, with or without beginning stasis pigmentation or 
eczema.  A 40 percent rating is warranted for persistent 
edema and stasis pigmentation or eczema, with or without 
intermittent ulceration.  Note: These evaluations are for 
involvement of a single extremity.  If more than one 
extremity is involved, each extremity is to be evaluated 
separately and combined (under 38 C.F.R. § 4.25), using the 
bilateral factor (38 C.F.R. § 4.26), if applicable.  
38 C.F.R. § 4.112, Diagnostic Code 7120 (1998).

After careful review of the evidence, the Board is of the 
opinion that the veteran's bilateral varicose veins are of 
such severity that a 30 percent rating under the old rating 
criteria is most favorable to the veteran and is warranted 
for that disability. Karnas v. Derwinski, 1 Vet. App. 308, 
312-13 (1991).  In the Board's opinion, the totality of the 
medical evidence is sufficient to support the manifestations 
necessary to rate the disability as bilaterally moderately 
severe.  The January 1996 VA general medical examination 
revealed varices of both lower extremities with some mild 
tortuosity in the left medial calf region.  Further, varices 
along the great saphenous vein region for both legs were 
noted to be 2 centimeters or less.  The veteran's complaints 
of pain and cramping with exertion are well established in 
the record.  A rating in excess of 30 percent is not 
warranted, however.  The veteran's varicosities involving the 
long saphenous vein are not in excess of 2 centimeters in 
diameter.  Such a finding would be required in at least one 
lower extremity for a rating of severe varicose veins under 
the old criteria.  

Additionally, a combined evaluation in excess of 30 percent 
for varicose veins of the left and right legs is not 
warranted under the new rating criteria, effective January 
12, 1998.  Despite the veteran's complaints of leg swelling, 
persistent edema has not been demonstrated in the medical 
record such that a 20 percent rating for either lower 
extremity would be warranted under the new rating criteria.  
The VA examiners assessing the veteran in January 1996, 
December 1996, and June 1998 all specifically found no edema 
(including pitting edema) or swelling.  Further, persistent 
edema and stasis pigmentation or eczema warranting a 40 
percent evaluation for either leg under the new rating 
criteria have not been demonstrated.  The criteria for a 10 
percent rating for each leg has been clinically demonstrated.  
However, a 10 percent evaluation for one leg, when combined 
with a separate 10 percent evaluation for the other leg, 
results in a combined evaluation of 19.  38 C.F.R. § 4.25, 
Table 1.  Even when 10 percent of the combined rating of 19, 
or 1.9, is added to the 19, pursuant to 38 C.F.R. § 4.26, the 
combined evaluation of 20.9 for bilateral varicose veins 
under the new rating criteria remains less than the 30 
percent evaluation currently warranted under the old 
criteria.

In addition, a separate compensable evaluation for the scars 
is not warranted because the scars are not the painful 
superficial scars contemplated elsewhere in the rating 
schedule, and no functional impairment is shown due to those 
scars.  See Esteban v. Brown, 6 Vet.App. at 261-62; 38 C.F.R. 
§ 4.118, Diagnostic Code 7804 (1998). 

Additionally, it does not appear from the evidence that the 
RO has considered the issue of entitlement to an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) (1998) 
for the service-connected disabilities addressed above.  The 
Board is required to address the issue of entitlement to an 
extraschedular rating under 38 C.F.R. § 3.321 only in cases 
where the issue is expressly raised by the claimant or the 
record before the Board contains evidence of "exceptional or 
unusual" circumstances indicating that the rating schedule 
may be inadequate to compensate for the average impairment of 
earning capacity due to the disability.  See VAOGCPREC 6-96 
(August 16, 1996).  In this case, consideration of an 
extraschedular rating has not been expressly raised.  
Further, the record before the Board does not contain 
evidence of "exceptional or unusual" circumstances that 
would preclude the use of the regular rating schedule with 
respect to these service-connected disabilities.  

The Board has given due consideration to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4, whether or not they were raised by the veteran, as 
required by Schafrath.  In particular, the Board notes that 
neither disability in question is shown to more nearly 
approximate the criteria for the next highest available 
rating.  38 C.F.R. § 4.7.  With respect to this 
determination, the evidence is not so evenly balanced so as 
to raise doubt as to any material issue.  38 U.S.C.A. § 5107.


ORDER

Entitlement to an evaluation in excess of 20 percent for left 
peroneal nerve disability (to include varus deformity of the 
left foot) is denied. 

Entitlement to a 30 percent rating for bilateral varicose 
veins is granted, subject to the controlling regulations 
governing the payment of monetary benefits.


REMAND

At his November 1995 personal hearing, the veteran testified 
that he could not engage in gainful employment because of his 
inability to stand or walk for significant lengths of time 
and due to his need to recline and elevate his legs.  The 
veteran affirmed that even in an occupation in which he could 
be sitting most of the time, he would need to have his legs 
elevated and that he experienced discomfort and circulatory 
problems while seated.  The veteran testified that his chief 
occupation for most of his adult life was that of a hair 
stylist.  He stated that he completed high school as well as 
barber school.  He testified that he possessed no skills 
other than that of hair stylist which would enable him to 
achieve some sort of sedentary employment.  

In addition to the disabilities addressed at the outset of 
this decision, service connection is also in effect for 
seborrheic dermatitis of both ear canals, rated as 10 percent 
disabling.  The veteran is currently rated at the maximum 
schedular rating for his seborrheic dermatitis of the ear 
canals pursuant to the applicable diagnostic code.  See 
38 C.F.R. § 4.87a, Diagnostic Code 6210 (1998).

A February 1987 letter from the Social Security 
Administration (SSA) states that the veteran was awarded 
Social Security disability benefits.  Aside from the 
notification letter, full SSA records have not been 
associated with the veteran's claims file.  Consequently, 
further development is indicated in order to obtain complete 
SSA records.  E.g., Hayes v.  Brown, 9 Vet.App. 67, 73-74 
(1996).

Accordingly, the case is REMANDED to the M&ROC for the 
following actions:

1. The M&ROC should contact the veteran 
and request that he provide up-to-date 
information concerning his industrial 
and educational background.  The M&ROC 
should contact the veteran and request 
that he identify the names, addresses, 
and approximate dates of treatment for 
all health care providers who may 
possess additional records pertinent 
to his claim for a total rating based 
upon individual unemployability due to 
service-connected disability.  With 
any necessary authorization from the 
veteran, the M&ROC should attempt to 
obtain copies of treatment records 
identified by the veteran which have 
not been previously secured.  Health 
care providers contacted should 
include the White Earth Public Health 
facility in White Earth, Minnesota.  
Regardless, the M&ROC should obtain 
any medical records from the VA 
Medical Center in Fargo, North Dakota, 
reflecting treatment of the veteran 
since January 1998.  All records 
obtained should be associated with the 
claims file.

2. The M&ROC should contact SSA and 
obtain any decision awarding the 
veteran disability benefits as well as 
the record upon which the decision was 
based.  Any SSA decisions pertaining 
to subsequent review of the veteran's 
case, as well as a copy of the 
record(s) upon which the decision(s) 
was/were based, should also be 
requested.  All records obtained 
should be associated with the claims 
folder. 

3. The M&ROC should arrange for a general 
medical examination of the veteran in 
order to assess the degree of 
occupational and social impairment 
associated with his service-
disabilities.  Any special diagnostic 
studies deemed necessary should be 
performed.  The examiner should 
provide an opinion concerning the 
impact solely of the veteran's 
service-connected left peroneal nerve 
disability (to include varus deformity 
of the left foot), bilateral varicose 
vein disease, and seborrheic 
dermatitis of the ear canals (versus 
any non-service-connected disabilities 
identified) on his employability.  
Moreover, the examiner is not to 
consider the veteran's age in 
assessing the effect of his service-
connected disabilities upon the 
veteran's ability to work.  The 
rationale for all opinions expressed 
should also be provided.  The claims 
folder must be made available to the 
examiner for review prior to the 
examination. 

4. The M&ROC should review the 
examination report resulting from the 
above-requested development and assess 
compliance with the above 
instructions.  If the M&ROC determines 
that the examination report did not 
adequately address the instructions 
contained in this REMAND, the report 
should be returned to the examiner for 
corrective action.

5. After undertaking any further 
indicated development the M&ROC should 
readjudicate the issue of entitlement 
to a total rating based upon 
individual unemployability due to 
service-connected disability. 

6. If a total rating based upon 
individual unemployability due to 
service-connected disability, is not 
granted to the veteran's satisfaction, 
the M&ROC should issue a supplemental 
statement of the and the veteran and 
his representative should be afforded 
a reasonable opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate action, if otherwise in order.  No action 
is required of the veteran until he is otherwise notified by 
the M&ROC.  By this remand the Board intimates no opinion as 
to any final outcome warranted.




		
	U. R. POWELL 
	Member, Board of Veterans' Appeals



 


